Citation Nr: 1425576	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  05-11 133	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of right foot surgery.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and S.P.


ATTORNEY FOR THE BOARD

Lindsey A. Buckner, General Attorney


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the claims of  entitlement to service connection for residuals of right foot surgery, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the October 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the September 2011 Board decision is vacated.  



	                        ____________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


